United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3620
                                     ___________

Dennis Harker,                             *
                                           *
              Appellant,                   *
                                           *
     v.                                    * Appeal from the United States
                                           * District Court for the
United States of America;                  * Southern District of Iowa.
Internal Revenue Service,                  *
                                           *       [UNPUBLISHED]
              Appellees.                   *
                                     ___________

                     Submitted:       April 7, 1997

                            Filed:    April 25, 1997
                                     ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     In 1990, Dennis Harker pleaded guilty to tax evasion.           The Internal
Revenue Service (IRS) subsequently assessed substantial tax deficiencies
which Harker contested.         In May 1995, the Tax Court issued a decision
finding Harker liable for tax deficiencies and penalties.       Two weeks later,
before Harker appealed that decision or the IRS commenced assessment and
collection of the taxes, Harker filed this voluntary petition under Chapter
13 of the Bankruptcy Code.           He then appealed the Tax Court’s decision
without posting an appeal bond.           We ultimately affirmed.   See Harker v.
Commissioner, 82 F.3d 806 (8th Cir. 1996).              In this appeal, Harker
                                      1
challenges the district court’s affirmance of the bankruptcy




     1
      The HONORABLE CHARLES R. WOLLE, Chief Judge of the United
States District Court for the Southern District of Iowa.
court’s2 decision to dismiss the Chapter 13 petition (after Harker failed
to convert it to a Chapter 7 proceeding) on the ground that Harker sought
Chapter 13 relief in bad faith.       We again affirm.


     "[A] Chapter 13 petition filed in bad faith may be dismissed or
converted ‘for cause’ under 11 U.S.C. § 1307(c)."          Molitor v. Eidson, 76
F.3d 218, 220 (8th Cir. 1996).        In this case, following a hearing, the
bankruptcy court found that Harker filed his Chapter 13 petition “as a
litigation tactic to avoid posting an appeal bond [that was otherwise
necessary] to postpone assessment by the IRS”; that IRS is his only
unsecured    creditor;   and   that   the    debt   to   IRS   is   a   potentially
nondischargeable, priority claim.     The court then made the ultimate finding
that this use of Chapter 13 is inconsistent “with the fundamental goal to
reorganize debts” and therefore warrants an order requiring conversion or
dismissal under § 1307(c) for bad faith.            After careful review of the
record, we conclude that these findings are not clearly erroneous.             See
Noreen v. Slattengren, 974 F.2d 75, 77 (8th Cir. 1992); In re Love, 957
F.2d 1350, 1353 (7th Cir. 1992); In re LeMaire, 898 F.2d 1346, 1349-50 (8th
Cir. 1990) (en banc).    Accordingly, we affirm.


         A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      The HONORABLE RUSSELL J. HILL, United States Bankruptcy Judge
for the Southern District of Iowa.

                                       -2-